Jack GuentherAppellee/s




                          Fourth Court of Appeals
                                San Antonio, Texas
                                       April 8, 2015

                                    No. 04-13-00897-CV

                    Lynn Noble HAWTHORNE a/k/a Lynn Hawthorne,
                                    Appellant

                                             v.

                                    Jack GUENTHER,
                                         Appellee

                 From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2011-CI-20197
                        Honorable Antonia Arteaga, Judge Presiding


                                      ORDER
      Sitting:      Sandee Bryan Marion, Chief Justice
                    Marialyn Barnard, Justice
                    Luz Elena D. Chapa, Justice

     The panel has considered the Appellant’s Motion for Rehearing, and the motion is
DENIED.

                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of April, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court